 In the Matter of POSTAL TELEGRAPH-CABLE CORPORATION OF NEW YORK,POSTAL TELEGRAPH-CABLE COMPANY (LAND LINESYSTEM),POSTALTELEGRAPH-CABLE COMPANY (DELAWARE), THE POSTAL TELEGRAPH-CABLE COMPANY OF INDIANA POSTAL TELEGRAPH-CABLE COMPANY OFMISSOURI, THE OHIO POSTAL TELEGRAPH-CABLE COMPANY) POSTALTELEGRAPH-CABLE COMPANY (TEXAS), THE COLORADO POSTAL TELE-GRAPH-CABLE COMPANY, POSTAL TELEGRAPH-CABLE COMPANY (OKLA-HOMA), THE KANSAS POSTAL TELEGRAPH-CABLE COMPANY, POSTALTELEGRAPH-CABLE COMPANY, ^ (KENTUCKY), POSTAL TELEGRAPH-CABLECOMPANY OF MASSACHUSETTS, POSTAL TELEGRAPH-CABLE COMPANY(MICHIGAN)andCOMMERCIAL TELEGRAPHERS' UNIONIn the Matter of THE POSTAL TELEGRAPH-CABLE COMPANY (LAND LINESYSTEM), POSTAL TELEGRAPH-CABLE COMPANY (ARIZONA), POSTALTELEGRAPH-CABLE COMPANY (ARKANSAS), POSTAL TELEGRAPH-CABLECOMPANY (CALIFORNIA), THE COLORADO POSTAL TELEGRAPH-CABLE:COMPANY, POSTAL TELEGRAPH-CABLE COMPANY (CONNECTICUT),POSTAL TELEGRAPH-CABLE COMPANY (DELAWARE), POSTAL TELE-GRAPH-CABLE COMPANY OF IDAHO, POSTAL TELEGRAPH-CABLE COM-PANY OF ILLINOIS, THE POSTAL TELEGRAPH-CABLE COMPANY OFINDIANA, POSTAL TELEGRAPH-CABLE COMPANY OF IOWA, THE KANSASPOSTALTELEGRAPH-CABLECOMPANY,POSTALTELEGRAPH-CABLECOMPANY (KENTUCKY), POSTAL TELEGRAPH - CABLE COMPANY(LOUISIANA), POSTAL TELEGRAPH-CABLE COMPANY OF MASSACHU-SETTS,POSTAL TELEGRAPH-CABLE COMPANY (MICHIGAN), POSTALTELEGRAPH-CABLE COMPANY (MINNESOTA), POSTAL TELEGRAPH-CABLECOMPANY OF MISSOURI, POSTAL TELEGRAPH-CABLE COMPANY OF MON-TANAI POSTAL TELEGRAPH-CABLE COMPANY OF NEBRASKA, POSTALTELEGRAPH-CABLE COMPANY (NEVADA), POSTAL TELEGRAPH-CABLECOMPANY OF NEW JERSEY, POSTAL TELEGRAPH-CABLE COMPANY (NEWMEXICO), POSTAL TELEGRAPH-CABLE COMPANY (NEW YORK), THEOHIO POSTAL TELEGRAPH-CABLE COMPANY, POSTAL TELEGRAPH-CABLECOMPANY (OKLAHOMA), POSTAL TELEGRAPH-CABLE COMPANY (ORE-GON)POSTAL TELEGRAPH-CABLE COMPANY (PENNSYLVANIA), POSTALTELEGRAPH AND CABLE COMPANY (RHODE ISLAND), POSTAL TELE-GRAPH-CABLE COMPANY OF TENNESSEE, POSTAL TELEGRAPH-CABLECOMPANY (TEXAS), POSTAL TELEGRAPH-CABLE COMPANY OF UTAH,POSTAL TELEGRAPH-CABLE COMPANY OF WASHINGTON POSTAL TELE-GRAPH-CABLE COMPANY OF WEST VIRGINIA, POSTAL TELEGRAPH-CABLE11 N L. R. B, No. 48.575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDCOMPANY (WISCONSIN), POSTAL TELEGRAPH-CABLE COMPANY OFWYOMINGandAMERICAN COMMUNICATIONS ASSOCIATIONCases Nos. R-644 and R 997, respectivelyCERTIFICATION OF REPRESENTATIVESFebruary t1, 1939On November 22, 1938, the National LaborRelationsBoard, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitledcase.'On December 6, 1938, the Board issued anAmendment to Direction of Election.2The Direction of Election,as amended, directed that an election by secret ballot be conducted assoon as convenient and beginningas soon aswas practical after thedate of the Direction, under the direction and supervision of theRegional Director for the Second Region among all the employeesof the Systems who were on the pay rolls of the Company on October1, 1938, excluding executives,general managers,attorneys, confiden-tial secretaries, general wire and traffic chiefs, and supervisory em-ployees who have the right to hire and discharge, excluding em-ployees who have since quit or been discharged for cause, excludingemployees located in Washington, Oregon, Montana, and northernIdaho, and excluding also the line gang engaged in construction workon lines of the Company on the Illinois Central Railroad south ofthe Ohio River, to determine whether or not they desired to be repre-sented by American Communications Association, affiliated with theCommittee for Industrial Organization, for the purposes of collectivebargaining.Pursuant to the Direction, as amended, an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Second Region.Full opportunity was afforded thecompanies of the System and the American Communications Asso-ciation to participate in the conduct of the secret ballot and to makechallenges.On January 17, 1939, said Regional Director, actingpursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, issued and dulyserved upon the Postal Telegraph Company of New York, acting asagent for the companies of the System, and upon the American Com-munications Association, an Intermediate Report on the election.19 N. L. R B 1060.2 10 N L R B 225 Subsequent to the issuance of the Direction of Election, theCommercial Telegraphers'Union, a party to the proceeding,petitioned the Board to omititsname from the ballot.The Board thereupon amended the Direction of Election toomit therefrom the name of said organization.8 The Postal Telegraph Land Line System,referred to as the System throughout theproceedings,comprises the companies named in the caption of the instant case. POSTL TELEGRAPH-CABLE CORPORATION OF NEW YORK ET AL.577On February 4, 1939, the Regional Director served copies of saidIntermediate Report upon the International Brotherhood of Elec-tricalWorkers and upon the Commercial Telegraphers' Union, par-ties to the proceeding whosenamesdid not appear upon the secretballot.No objections or exceptions to the Intermediate Report werefiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligibleto vote----------------------------12,974Total number of ballots cast-----------------------------8,083Total number of ballots counted--------------------------7,975Total number of votes in favor of American Communica-tions Association,affiliatedwith the C.I.0--------------6, 506Total numberof votes against afore-mentioned labor organi-zation ------------------------------------------------1,469Total number of blank votes----------------------------15Total number of void ballots-----------------------------10Total numberof challerged votes------------------------83By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations BoardRules andRegulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat American Communications Association,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of all the employees of theLand Line System composed of the following companies : The PostalTelegraph-Cable Company (Land Line System), Postal Telegraph-Cable Company (Arizona), Postal Telegraph-Cable Company (Ark-ansas),Postal Telegraph-Cable Company (California), The ColoradoPostal Telegraph-Cable Company, Postal Telegraph-Cable Company(Connecticut), Postal Telegraph-Cable Company (Delaware), PostalTelegraph-Cable Company of Idaho, Postal Telegraph-Cable Com-pany of Illinois, The Postal Telegraph-Cable Company of Indiana,Postal Telegraph-Cable Company of Iowa, The Kansas Postal Tele-graph-Cable Company, Postal Telegraph-Cable Company (Kentucky),Postal Telegraph-Cable Company (Louisiana),PostalTelegraph-CableCompany of Massachusetts, Postal Telegraph-Cable Company (Mich-igan),Postal Telegraph-Cable Company (Minnesota), Postal Tele-graph-Cable Company ofMissouri,Postal Telegraph-Cable Companyof Montana, Postal Telegraph-Cable Company of Nebraska, PostalTelegraph-Cable Company (Nevada), Postal Telegraph-Cable Com-pany of New Jersey, Postal Telegraph-Cable Company (New Mex-ico),PostalTelegraph-Cable Company (New York), The Ohio.Postal Telegraph-Cable Company, Postal Telegraph-Cable Company(Oklahoma), Postal Telegraph-Cable Company (Oregon), Postal Tele- 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraph-Cable Company (Pennsylvania), Postal Telegraph and CableCompany (Rhode Island), Postal Telegraph-Cable Company of Ten-nessee, Postal Telegraph-Cable Company (Texas), Postal Telegraph-Cable Company of Utah, Postal Telegraph-Cable Company of Wash-ington, Postal Telegraph-Cable Company of West Virginia, Postal.Telegraph-Cable Company (Wisconsin), and Postal Telegraph-CableCompany of Wyoming, excluding executives, general managers, attor-neys, confidential secretaries, general wire and traffic chiefs, andsupervisory employees who have the right to hire and discharge,excluding employees located in Washington, Oregon, Montana, andnorthern Idaho, and excluding also the line gang engaged in con-struction work on lines of the Company on the Illinois Central Rail-road south of the Ohio River, as representative for the purposes ofcollective bargaining and that, pursuant to the provisions of Section9 (a) of the Act, American Communications Association, affiliatedwith the Committee for Industrial Organization, is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to wages, rates of pay, hours of work, and otherconditions of employment.